       Case 19-70169-hdh7 Doc 17 Filed 07/03/19                                Entered 07/03/19 16:40:21                 Page 1 of 9


 Fill in this information to identify your case:
 Debtor 1           Brian                 Alan                   Thompson
                    First Name            Middle Name            Last Name

 Debtor 2            Leslie               Jaylyn                 Thompson
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        19-70169-HDH-7                                                                              Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
       Case 19-70169-hdh7 Doc 17 Filed 07/03/19                                Entered 07/03/19 16:40:21                   Page 2 of 9

Debtor 1       Brian Alan Thompson
Debtor 2       Leslie Jaylyn Thompson                                                    Case number (if known)     19-70169-HDH-7

 Part 2:         Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
           Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income          Gross income          Sources of income         Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.     (before deductions
                                                                             and exclusions                                  and exclusions

From January 1 of the current year until              Wages, commissions,            $40,310.30       Wages, commissions,            $14,436.62
the date you filed for bankruptcy:                    bonuses, tips                                   bonuses, tips
                                                      Operating a business                            Operating a business


For the last calendar year:                           Wages, commissions,          $132,767.47        Wages, commissions,            $60,000.00
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                            Operating a business


For the calendar year before that:                    Wages, commissions,          $146,022.00        Wages, commissions,
                                                      bonuses, tips                                   bonuses, tips
(January 1 to December 31, 2017 )
                                  YYYY                Operating a business                            Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
       Case 19-70169-hdh7 Doc 17 Filed 07/03/19                                  Entered 07/03/19 16:40:21                     Page 3 of 9

Debtor 1         Brian Alan Thompson
Debtor 2         Leslie Jaylyn Thompson                                                       Case number (if known)     19-70169-HDH-7


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                 Nature of the case                          Court or agency                               Status of the case
FIDELITY BANK, Plaintiff, VS.              debt collection                             78th COURT
                                                                                                                                               Pending
BRIAN A. THONPSON AND                                                                  Court Name
LESLIE J. THOMPSON,                                                                                                                            On appeal
Defendant.                                                                             Number     Street
                                                                                                                                               Concluded
Case number 190,662-B
                                                                                       WICHITA COUNTY            TX
                                                                                       City                      State    ZIP Code




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 3
         Case 19-70169-hdh7 Doc 17 Filed 07/03/19                                      Entered 07/03/19 16:40:21                  Page 4 of 9

Debtor 1         Brian Alan Thompson
Debtor 2         Leslie Jaylyn Thompson                                                           Case number (if known)   19-70169-HDH-7
10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                   Describe the property                          Date            Value of the property
Citizen One Bank                                                   2015                                               12/2018
Creditor's Name                                                    Chevrolet Tahoe
                                                                   $13K undersold
1 Citizen Dr Dept ROP10K
Number     Street                                                  Explain what happened
                                                                      Property was repossessed.
                                                                      Property was foreclosed.
Riverside                              RI           02915             Property was garnished.
City                                   State        ZIP Code          Property was attached, seized, or levied.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities                                    Describe what you contributed                Date you          Value
that total more than $600                                              tithing                                      contributed
church                                                                                                                   2018/2019        $3,600.00
Charity's Name


Number     Street




City                                        State       ZIP Code




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 4
         Case 19-70169-hdh7 Doc 17 Filed 07/03/19                               Entered 07/03/19 16:40:21                    Page 5 of 9

Debtor 1       Brian Alan Thompson
Debtor 2       Leslie Jaylyn Thompson                                                      Case number (if known)     19-70169-HDH-7

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Monte J. White & Associates                          attorney fees                                              or transfer was     payment
Person Who Was Paid                                                                                             made

1106 Brook Ave                                                                                                     06/17/2019           $1,926.00
Number      Street




Wichita Falls                 TX       76301
City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
CINLegal                                             credit report                                              or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                   6/17/2019             $66.00
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
accessbk.org                                         credit counseling                                          or transfer was     payment
Person Who Was Paid                                  debtor education                                           made

                                                                                                                   6/17/2019             $25.00
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 5
         Case 19-70169-hdh7 Doc 17 Filed 07/03/19                                Entered 07/03/19 16:40:21                    Page 6 of 9

Debtor 1       Brian Alan Thompson
Debtor 2       Leslie Jaylyn Thompson                                                       Case number (if known)     19-70169-HDH-7
17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

                                                     Description and value of any            Describe any property or payments          Date transfer
Jeremy Prine                                         property transferred                    received or debts paid in exchange         was made
Person Who Received Transfer          1/3 interest                                           $8300                                          3/2019
955 W President George Bush Hwy #2112 3175 W. Arrowhead Dr
Number Street                         Wichita Falls, TX 76310
                                      $8,300


Richardson                    TX       75080
City                          State    ZIP Code

Person's relationship to you brother

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

  Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
       Case 19-70169-hdh7 Doc 17 Filed 07/03/19                              Entered 07/03/19 16:40:21              Page 7 of 9

Debtor 1       Brian Alan Thompson
Debtor 2       Leslie Jaylyn Thompson                                                  Case number (if known)   19-70169-HDH-7
22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 7
         Case 19-70169-hdh7 Doc 17 Filed 07/03/19                                   Entered 07/03/19 16:40:21                        Page 8 of 9

Debtor 1       Brian Alan Thompson
Debtor 2       Leslie Jaylyn Thompson                                                          Case number (if known)         19-70169-HDH-7

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation

           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
Broken T Boots LLC                               Boot sales                                          Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
7004 State Hwy 79                                Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From       4/2014          To     1/2019
Byers                     TX      76357
City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
Dusty Rocker Boots                               boot sales                                          Do not include Social Security number or ITIN.
Business Name
                                                                                                     EIN:           –
7004 State Hwy 79 North                          Name of accountant or bookkeeper
Number     Street
                                                                                                     Dates business existed

                                                                                                     From       9/2012          To     2/2019
Wichita Falls             TX      76305
City                      State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

           No
           Yes. Fill in the details below.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
       Case 19-70169-hdh7 Doc 17 Filed 07/03/19                           Entered 07/03/19 16:40:21                    Page 9 of 9

Debtor 1     Brian Alan Thompson
Debtor 2     Leslie Jaylyn Thompson                                                 Case number (if known)      19-70169-HDH-7

 Part 12:     Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



X /s/ Brian Alan Thompson                             X /s/ Leslie Jaylyn Thompson
   Brian Alan Thompson, Debtor 1                         Leslie Jaylyn Thompson, Debtor 2

   Date     07/03/2019                                   Date     07/03/2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                     Attach the Bankruptcy Petition Preparer's Notice,
                                                                                            Declaration, and Signature (Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
